Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to RCE on 03/29/2022. Claims 1-10 were pending. Claims 1-10 are allowed.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with David D. Brush (Registration Number 34,557) on 04/29/2022.

The Application has been amended as follows:
Amendments to the Claims
1. (Currently Amended) A method implemented by a coordination computer server, for coordinating a plurality of device management servers in a computer network, said plurality of device management servers comprising at least a first management server and a second management server, the method comprising:
receiving a first instruction intended for a first device connected to said first management server;
receiving a second instruction intended for a second device connected to said second management server, wherein the first and second devices are different devices;
obtaining dependency information concerning existence of a dependency in operation or execution of an operation between the first device and the second device;
obtaining rules for coordinating execution of the first instruction and the second instruction, said rules for coordinating said execution being based on coordination policies and said dependency information;
determining an order of execution of the first instruction and second instruction, based on the dependency information and the coordination rules obtained; and
generating and sending a first control signal for executing the first instruction and a second control signal for executing the second instruction according to the determined order.

8. (Currently Amended)	A coordination server for coordinating a plurality of device management servers in a computer network, said plurality of device management servers comprising at least a first management server and a second management server, the coordination server comprising:
	a processor; and
	a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the coordination server to:
receive a first instruction intended for a first device connected to said first management server;
receive a second instruction intended for a second device connected to said second management server, wherein the first and second devices are different devices;
obtain dependency information concerning existence of a dependency in operation or execution of an operation between the first device and the second device;
obtain rules for coordinating execution of the first instruction and the second instruction, said rules for coordinating said execution being based on coordination policies and said dependency information;
determine  an order of execution of the first instruction and the second instruction, based on the dependency information and the coordination rules obtained; and
generate  and send a first control signal for executing the first instruction and a second control signal for executing the second instruction according to the determined order.

9. (Currently Amended) A system comprising:
a plurality of device management servers in a computer network, said plurality of device management servers comprising at least a first management server and a second management server;
a plurality of devices connected to said plurality of device management servers, said plurality of devices comprising at least a first device connected to said first management server and a second device connected to said second management server, wherein the first and second devices are different devices;
at least one memory storing:
a dependency database comprising dependency information concerning a dependency between devices among said plurality of devices; and
a coordination knowledge base comprising a plurality of rules for coordinating instructions on devices among said plurality of devices;
a coordination server comprising:
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the coordination server to:
receive  a first instruction intended for said first device;
receive a second instruction intended for said second device;
obtain, from the dependency database, information about existence of a dependency in operation or execution of an operation between the first device and the second device;
obtain, from the coordination knowledge base, rules for coordinating execution of the first instruction and the second instruction, said rules for coordinating said execution being based on coordination policies and said dependency information;
determine an order of execution of the first instruction and the second instruction, based on said dependency information obtained and said coordination rules obtained; and
generate and send a first control signal for executing the first instruction and a second control signal for executing the second instruction according to the determined order.

10. (Currently Amended) A non-transitory computer-readable medium storing instructions which, when said instructions are executed by a processor of a coordinating server configure the coordinating server to:
coordinate a plurality of device management servers in a computer network, said plurality of device management servers comprising at least a first management server and a second management server, the coordinating comprising:
receiving a first instruction intended for a first device connected to said first management server;
receiving a second instruction intended for a second device connected to said second management server, wherein the first and second devices are different devices;
obtaining dependency information concerning existence of a dependency in operation or execution of an operation between the first device and the second device;
obtaining rules for coordinating execution of the first instruction and the second instruction, said rules for coordinating said execution being based on coordination policies and said dependency information;
determining  an order of execution of the first instruction and the second instruction, based on the dependency information and the coordination rules obtained; and
generating and sending a first control signal for executing the first instruction and a second control signal for executing the second instruction according to the determined order.

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“receiving a second instruction intended for a second device connected to said second management server, wherein the first and second devices are different devices; 
obtaining dependency information concerning a dependency between the first device and the second device; 
obtaining rules for coordinating execution of the first instruction and the second instruction, said rules for coordinating said execution being based on said dependency information; 
determining an order of execution of the first instruction and second instruction, based on the dependency information and the coordination rules obtained”
as stated claims 1, and 8-10. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-10 indicated claims 1-10 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Miyazaki et al., US 2014/0330833 A1. Apparatus classification method involves receiving operation for making apparatus into classification object to coordinated-movements group made using apparatus set to classification possible state.
Alfano et al., US 2011/0246978 A1. Method for managing software components e.g. location tracking applications in mobile device e.g. cellular telephone, involves transmitting inventory to new device management server via communication link.
Zhu , US 2013/0024556 A1. Method for coordinating operations of e.g. smart heating systems, using machine-to-machine device managers in local area network in person's home, involves generating control signal, and sending control signal to device manager.
Kondo, US 5,841,981. The system has a first database which includes data corresponding to the physical set of a network apparatus. A second database includes data corresponding to logical and static connection data of the network apparatus. Enables grasping setting of directional property of static or dynamic dependence between network apparatuses visually.
Kirner et al., US 2014/0373091 A1. Method for detecting and reporting rogue process, involves determining that action is improper, and sending information regarding improper action or information regarding process to global manager.
Bone et al., US 2020/0322315 A1. Method for realizing communication between e.g. gas meters, and device management server over SMS, involves protecting data to be communicated, and communicating protected data between machine to machine device and device management server.
Georgakopoulos et al., US 2002/0055849 A1. Workflow management system for business automation, enables user to define workflow process including inhibitor primitive that defines mutually exclusive execution interdependency between processes.
Matsumura, JP 2004-288067 A, Method for coordinating processing device. When an error occurs during the processing of a job flow, cooperative processing after the occurrence of the error is executed so as to meet the user's desire. FIG.10, [0096-98]: service dependency rules for coordinating execution of instructions.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446